                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                            Civil Action No. 5:19-cv-327

 MANUEL TORRES,                                     )
                        Plaintiff,                  )
                                                    )
        v.                                          )      MOTION FOR EXTENSION OF
                                                    )        TIME TO RESPOND TO
                                                    )       PLAINTIFF’S COMPLAINT
 TRACY LYNN CARTER, in his official                 )
 capacity as Sheriff of Lee County, North           )
 Carolina, TOWN OF SILER CITY, NORTH                )
 CAROLINA, and TOWN OF APEX, NORTH                  )
 CAROLINA,                                          )
                        Defendants.                 )
                                                    )


       COMES NOW Defendant, TOWN OF SILER CITY, NORTH CAROLINA, by and

through its undersigned attorneys and pursuant to Rule 6(b) of the Federal Rules of Civil Procedure

and Local Civil Rule 6.1, and hereby moves the Court for a thirty (30) day extension of time within

which to serve an Answer or otherwise respond to Plaintiff’s Complaint. In support of such

Motion, Defendant shows as follows:

       1.       Defendant was purportedly served with the Complaint on August 14, 2019, and the

time for serving an Answer has not yet expired.

       2.       Defendant has diligently worked to investigate and prepare a response to Plaintiff’s

Complaint, but requires additional time to prepare its response.

       3.       Counsel for Defendant contacted counsel for Plaintiff to obtain Plaintiff’s position

on this motion, and Plaintiff does not object to the requested extension.




             Case 5:19-cv-00327-FL Document 13 Filed 09/04/19 Page 1 of 3
       WHEREFORE, Defendant TOWN OF SILER CITY respectfully requests that the Court

enter an Order extending time for Defendant to file an Answer or otherwise respond to Plaintiff’s

Complaint through and including October 4, 2019.

       This the 4th day of September, 2019.


                                              HARTZOG LAW GROUP LLP

                                              /s/ Katie Weaver Hartzog
                                              KATIE WEAVER HARTZOG
                                              N.C. State Bar No. 32989
                                              E-mail: khartzog@hartzoglawgroup.com
                                              KATHERINE BARBER-JONES
                                              N.C. State Bar No. 44197
                                              E-mail: kbarber-jones@hartzoglawgroup.com
                                              1903 N. Harrison Avenue, Suite 200
                                              Cary, North Carolina 27513
                                              Telephone: (919) 670-0338
                                              Facsimile: (919) 714-4635
                                              Attorneys for Defendant Town of Siler City




                                                2

          Case 5:19-cv-00327-FL Document 13 Filed 09/04/19 Page 2 of 3
                               CERTIFICATE OF SERVICE

       I hereby certify that on September 4, 2019, I electronically filed the foregoing with the

Clerk of Court using the CM/ECF system, which will send electronic notification to all registered

CM/ECF participants.


       This the 4th day of September, 2019.

                                              HARTZOG LAW GROUP LLP

                                              /s/ Katie Weaver Hartzog
                                              KATIE WEAVER HARTZOG
                                              N.C. State Bar No. 32989
                                              E-mail: khartzog@hartzoglawgroup.com
                                              KATHERINE BARBER-JONES
                                              N.C. State Bar No. 44197
                                              E-mail: kbarber-jones@hartzoglawgroup.com
                                              1903 N. Harrison Avenue, Suite 200
                                              Cary, North Carolina 27513
                                              Telephone: (919) 670-0338
                                              Facsimile: (919) 714-4635
                                              Attorneys for Defendant Town of Siler City




                                                3

          Case 5:19-cv-00327-FL Document 13 Filed 09/04/19 Page 3 of 3
